Citation Nr: 1706286	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include major depression secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel






INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2010, the agency of original jurisdiction (AOJ) assigned a 70 percent rating for PTSD, effective September 29, 2006.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an increased rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the AOJ recharacterized the disability on appeal so as to include major depression secondary to prostate cancer.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD, to include major depression secondary to prostate cancer is manifested by occupational and social impairment with impairment in most areas due to symptoms such as depression, nightmares, a lack of motivation and suicidal ideations without a plan or intent, without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 70 percent for PTSD, to include major depression secondary to prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the Veteran's claim for an increased rating for PTSD, a November 2007 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, Social Security Administration (SSA) records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in December 2006, March 2008, July 2009 and June 2016 to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375, 1378-80 (Fed. Cir. 2015).  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  
II.  PTSD Increased Rating Claim

The Veteran generally contends that the severity of his PTSD warrants a higher rating.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   
A December 2006 VA psychological examination report reflects the Veteran's complaints of nightmares, intrusive thoughts, difficulties with close relationships, a loss of interest in pleasurable activities, low energy, poor concentration and being easily startled.  He reported that he did not socialize that much but that he had two close friends.  Sleep was reported to be four to five hours per night with the help of medication.  Mood was reported to usually be agitated, angry and depressed.  Hallucinations, suicidal ideations and homicidal ideations were denied.  He also reported being in an "on and off" relationship with his current girlfriend for 14 years, that he had five children from his first marriage and that he had difficulty working in the past due to his concentration problems and getting along with others.  

Mental status examination found the Veteran to be dressed causally and cooperative.  He was found to be oriented to person, place, time and situation.  Affect was found to be tearful and appropriate to context while speech was found to be spontaneous.  Rate, volume and tone of his speech were found to be normal.  Thought process did not contain a loosening of associations or flight of ideations.  Thought content included intrusive thoughts of his Vietnam experiences and he was not delusional.  Insight and judgment were deemed to be fair.  Short and long term memory were found to be within normal limits.  Following this examination, a GAF score of 50 was assigned.  The examiner noted that the Veteran's symptoms were consistent with serious impairment in social or occupational function.

An October 2007 VA treatment note indicates that the Veteran was recently diagnosed with prostate cancer and that his medical condition had made him anxious and depressed again.  Current suicidal and homicidal ideations were denied.  A GAF score of 43 was assigned.

A March 2008 VA PTSD examination report reflects the Veteran's complaints of vivid nightmares nearly every night, depression, constant anxiety, being easily distracted, forgetfulness, crying spells and anger.  Other symptoms were reported to include isolation, feeling bothered by crowds, reduced motivation, hypervigilance and an exaggerated startle response.  He reported that he last had suicidal thoughts two days ago but stated that he would not act on these thoughts due to the affects on this family.  In addition, he reported hearing a voice that sounds like it was outside but that it was actually his own voice.  He did report that he had taken pills in the early 1980s on two occasions.  He reported that he lived in an apartment with his girlfriend of 15 years, that their relationship was "very much off an on," that he had five adult children, that he had not worked since 1983 and that he had not tried to work since 1992.

Mental status examination found the Veteran to be casually dressed and appropriately groomed but somewhat unshaven and unkempt.  Mood was found to be depressed, affect was found to be congruent with his mood, speech was found to be logical and he was responsive to questions and comments.  There was some spontaneity of speech while his rate and flow of speech were found to be within normal limits.  He was found to be able to manage the activities of daily living and was not a danger to himself or others.  There was no evidence of hallucinations or delusions.  Remote memory was grossly intact while insight and judgment seemed to be fair.  Following this examination, a GAF score of 41 was assigned.  The examiner noted that the Veteran's PTSD was severe enough as his concentration was poor, he had low energy, he was highly irritable and he lacked energy to be able to preform any kind of task for any length of time.

A July 2009 VA mental disorders examination report reflects the Veteran's complaints of feeling sad and depressed, a loss of interest in pleasurable activities, low energy, feelings of worthlessness and concentration difficulties.  Other symptoms were reported to include forgetting directions while driving on occasion and suicidal ideations with a current plan or intention.  He reported that he had recently undergone radiation treatment for prostate cancer and that his depression was mostly due to the consequences of his radiation treatment.  Hallucinations were denied.  He also reported being involved with his current girlfriend "on and off" for 20 years, that he lived with his girlfriend, that he held his last job for 10 months and that he had difficulties getting along with other people and concentration when he had worked.  

Mental status examination found the Veteran to be dressed casually and cooperative during the interview.  He was found to be oriented to person, place, time and situation.  Affect was found to be depressed and tearful at times when he talked about the consequences of his radiation treatment and speech was found to be spontaneous.  The rate, volume and tone of his speech were found to be normal.  Thought processes did not contain loosening of association or the flight of ideation and he was not found to be delusional.  Insight and judgement were found to be fair.  Short and long term memory were found to be intact.  Following this examination, a GAF of 50 was assigned.

A November 2010 VA treatment note reflects the Veteran's reports of pain that affected his mood and poor sleep.  He reported that he was not "good in groups"  and that he had no interest in PTSD therapies.  Current suicidal ideations, homicidal ideations or delusions were denied.  Mental status examination found the Veteran to be fairly groomed, pleasant and cooperative.  Demeanor was found to be appropriate while speech was found to be within normal limits.  Mood was found to be dysphoric, affect was found to be mildly hypomanic and thought processes were found to be circumstantial.  Judgment and insight were found to be fair.  There were no cognitive deficits and memory impairments.  A GAF score of 45 was assigned.

A December 2011 VA treatment note reflects the Veteran's reports of worry and stress related to a repair of a fistula and that his brother-in-law had passed away the previous week.  He reported uncontrolled pains that affected his mood and poor sleep.  Suicidal, homicidal and assaultive ideations, intent or plans as well as delusions were denied.  He continued to report that he was not "good in groups" and that he had no interest in any PTSD therapies.  Mental status examination found the Veteran to be fairly groomed, pleasant and cooperative.  Demeanor was found to be appropriate, speech was found to be within normal limits, mood was found to be moderately dysphoric and affect was found to be mildly hypomanic.  Thought processes were found to be circumstantial while judgment and insight were found to be fair.  There were no cognitive deficits or memory impairments.  A GAF score of 48 was assigned.

A May 2012 VA treatment note indicates that the Veteran suffered from infrequent panic attacks and that his PTSD/anxiety "felt stable" overall.

A June 2016 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of a depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss such as forgetting names, directions or recent events.  Other symptoms were reported to include difficulty in adapting to stressful circumstances, the neglect of personal appearance and hygiene, recurrent distressing dreams, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior, angry outbursts, hypervigilance, and an exaggerated startle response.  He also reported that he thought of suicide "quite a bit" but that he would never do it because of his wife.  He reported that he currently lived with his wife of 26 years, that their relationship was "good," that they did not socialize together, that he spent a lot of his time watching television and that he had not taken any college courses since the 1970s.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in total social and occupational impairment.  In this regard, the evidence does not show such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  There was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination.  The Veteran's thought processes were found to not be impaired while his thought content was not found to include delusions or hallucinations.  His remote and recent memory were consistently found to be intact and he was consistently found to be fully oriented.  He consistently reported being able to perform his activities of daily living and was found to be able to perform such activities on objective examination.  While the Veteran has occasionally reported hearing a voice, he also stated that it was his voice that he heard and there was otherwise no evidence or allegation of persistent delusions or hallucinations.  As discussed above, the Veteran had occasionally reported suicidal ideations, but has not otherwise reported suicidal plans, suicidal attempts, homicidal ideations or homicidal attempts during the appeal period.  Moreover, the Veteran has consistently been found to have appropriate hygiene and appearance and he has not alleged being unable to maintain minimal personal hygiene.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping and a lack of motivation.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 100 percent rating which speak to gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, etc.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has demonstrated impairment which at most results in occupational and social impairment with deficiencies in most areas throughout the appeal.  Therefore, assigning a staged rating for such disability is not warranted. 

To the extent that the Veteran contends that his PTSD is more severe than currently evaluated, the Board observes that the Veteran is competent to report symptoms such as depression.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In assessing the severity of the PTSD, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which it is currently evaluated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which the disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran was awarded a TDIU in a July 2010 rating decision, effective September 29, 2006, based on the combined effects of his service-connected disabilities.  The Veteran was subsequently granted a 100 percent scheduler rating for coronary artery disease and is currently in receipt of special monthly compensation at the housebound rate.  Thus, further consideration of a TDIU is therefore not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for a higher rating for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his higher rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



ORDER

A rating in excess of 70 percent for PTSD, to include major depression secondary to prostate cancer, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


